FRIEDMAN, Judge,
dissenting.
The Workmen’s Compensation Appeal Board (Board) has broad discretion to grant or deny a rehearing pursuant to section 426 of the Act, 77 P.S. § 871,1 but is mandated to grant rehearing when justice requires. Cudo v. Hallstead Foundry, Inc., 517 Pa. 553, 539 A.2d 792 (1988); Chadwick v. Workmen’s Compensation Appeal Board (Benjamin Franklin Hotel), 132 Pa.Commonwealth Ct. 525, 573 A.2d 652 (1990), appeal denied, 527 Pa. 604, 589 A.2d 694 (1990). Here, the Majority concludes that the administration of justice mandates reversal of the Board’s order denying Claimant’s petition for reconsideration where “[t]he Bureau’s failure to follow its rules and procedures precluded Claimant from raising his objections to the second referee substitution in accordance with the law.” (Majority op. at 179.) I would disagree that justice requires a rehearing under the circumstances here; rather, I believe that the Bureau’s failure to notify Claimant of the reassignment of Referee Hamer amounted to harmless error. Accordingly, I respectfully dissent.
The Board denied Claimant’s request for reconsideration because Claimant had failed to show any prejudice as a consequence of the assignment of his case from Referee Stander to Referee Hamer.2 Claimant contends that this was error, arguing that he suffered great prejudice as a result of the reassignment of his claim without notice. *181Claimant notes that he had no objection to the transfer of his case from Referee Lundy to Referee Stander because Referee Stander had years of experience and was known as an authority in the field of Workmen’s Compensation Law; however, Claimant argues that the same cannot be said of Referee Hamer. Rather, Claimant “contends that he would have objected had he been given an opportunity to do so because Referee Hamer was new and inexperienced, did not consider the substantial and extensive evidence as a whole, and did not award benefits as Referee Stander would have properly done.”3 (Majority op. at 178.) Although, like the Majority, I recognize that the rule set forth in 34 Pa.Code § 321.22 clearly provides for notice of reassignment to the parties, I cannot agree that it guarantees a claimant the right to reject a reassigned referee without just cause. Thus, where, as here, Claimant’s objections lack legitimacy, the failure to notify him of the reassignment cannot qualify as cause requiring rehearing in the interests of justice.
Unlike the Majority, I believe that Biagini v. Workmen’s Compensation Appeal Board (Merit Contracting Co.), 158 Pa.Commonwealth Ct. 648, 632 A.2d 956 (1993), offers considerable guidance in this matter. In Biagini, the claimant argued that his due process rights were violated by the substitution of one referee for another where the failure to notify him of the substitution deprived him of an opportunity to voice any objection to it. With regard to this issue,4 we noted that although the claimant specifically raised the matter of the Bureau’s substitution of referees before the Board, he did not use that opportunity to reveal any of his objections to the substitution.5 We then stated:
Likewise, Claimant, in his appeal to this Court, ... fails to.delineate in what manner his due process rights have been diminished by the substitution. All Claimant notes to this Court is the mere lack of opportunity to raise objections without indicating what specific objections he would have raised. Stated another way, Claimant has failed to assert that the result would have been different absent the substitution.
It is not our function as an appellate court to decide questions in the abstract. Our function is to examine actual issues and controversies and determine their merit.
Id. at 653, 632 A.2d at 958.
Because the claimant in Biagini did not let us know the nature of the objections he would have raised to the referee substitution, we could not determine whether the failure to notify him of the reassignment violated his due process rights. There is nothing to prevent such a determination here, however.
Unlike the situation in Biagini, here Claimant does relate his specific objections to the substitution of Referee Hamer, asserting that had Referee Stander, or any other referee, decided the case, the decision would have been different than the one rendered by Referee Hamer. Claimant bases his assertion solely on Referee Hamer’s lack of experience. Because a claimant does not have a due process right to a “seasoned” referee, *182these are not grounds upon which a rehearing can be justified. Thus, even granting that Claimant was entitled to notice before a third referee was assigned to his case, I believe that failure to provide this notice was harmless error where Claimant has raised no claim of bias or other legitimate objection to the second substitution.6
I also take issue with the Majority’s contention that under Rice v. Workmen’s Compensation Appeal Board (Rockwell Int’l Corp./Spring Div., 138 Pa.Commonwealth Ct. 555, 588 A.2d 1011 (1991), we must remand to afford Claimant an opportunity to present evidence establishing prejudice because of the Bureau’s failure to notify him of the second reassignment. In Rice, a claimant appealed from a Board order denying her petition for rehearing on the basis that it lacked jurisdiction. In the order, however, the Board stated that if it had been able to act on the petition, it would have denied a rehearing. We reversed and remanded. After determining that the Board did have jurisdiction, we concluded that a remand was necessary in spite of the Board’s statement that it would have denied the petition on the merits. We stated:
Because of its disposition on the jurisdictional issue, however, we must view its statement as dictum. Moreover, it engaged in no detañed analysis of why the petition should be denied.
Id. at 559-60, 588 A.2d at 1014. (Emphasis added.) Thus, we reasoned that once the Board had determined that it could not consider the petition, any attempt to do so was merely dictum. Here, however, the Board did not question its jurisdiction and based its denial upon a consideration of the merits of Claimant’s request for reconsideration.
Moreover, in Rice, we determined that remand was necessary to reconsider the merits of the rehearing petition where the Board omitted an analysis of the denial. However, in that ease, the basis alleged for the grant of rehearing' was that the claimant’s counsel was incompetent and/or negligent in presenting her case to the referee. We have previously determined that a party demonstrated cause shown for reconsideration where there had been ineffective assistance of counsel, Bickel v. Workmen’s Compensation Appeal Board (Williamsport Sanitary Authority and Hartford Insurance Group), 114 Pa.Commonwealth Ct. 333, 538 A.2d 661 (1988); therefore, the claimant in Rice presented a valid basis for a rehearing. Under these circumstances, the Board needed to hear and consider whatever evidence she possessed to prove that justice required a rehearing in her case. By contrast, the basis upon which Claimant seeks reconsideration does not warrant the same treatment.
The grant or denial of a rehearing is left to the discretion of the Board, and we wül not disturb their decision absent a clear abuse of discretion. Monaci v. Workmen’s Compensation Appeal Board (Ward Trucking), 116 Pa.Commonwealth Ct. 172, 541 A.2d 60 (1988). Because I believe that Claimant had a full opportunity to present competent evidence on the merits of his case and the basis for his request for reconsideration was groundless, I would conclude that the Board did not abuse its discretion in denying Claimant’s petition for reconsideration, and I would affirm its order.

. That section provides in pertinent part:
The board, upon petition of any party and upon cause shown, may grant a rehearing of any petition upon which the board has made an award or disallowance of compensation or other order or ruling, or upon which the board has sustained or reversed any action of a referee....
77 P.S. § 871.


. Reassignment of a claimant’s case from one referee to another is authorized by section 415 of The Pennsylvania Workmen’s Compensation Act (Act), Act of June 2, 1915, P.L. 736, as amended, 77 P.S. § 851, which provides:
At any time before an award or disallowance of compensation or order has been made by a referee to whom a petition has been assigned, the department may order such petition heard before any other referee. Unless the department shall otherwise order, the testimony taken before the original referee shall be considered as though taken before the substituted referee.


. Claimant may contend that, had he been given the opportunity, he would have objected to the reassignment of Referee Hamer on these three bases; however, I would note that prior to Referee Hamer actually rendering a decision, Claimant could not possibly have objected to the reassignment on any but the first of these grounds.


. The claimant in Biagini also claimed that his due process was violated where the substituted referee issued the decision and order even though the original referee, who observed the live witnesses testifying at the hearings, had a greater opportunity to assess witness credibility. As to this issue, we recognized that section 415 of the Act specifically authorized the Bureau of Worker’s Compensation to substitute one referee for another in a workmen’s compensation proceeding. Additionally, we noted that our Supreme Court, in Arena v. Packaging Systems Corp., 510 Pa. 34, 507 A.2d 18 (1986), upheld the Bureau's right to reassign a case from one referee to another even though the subsequent referee did not hear evidence in the case, and concluded that, on review, the substitute referee should be accorded the same deference as the original referee.


.We noted that Claimant did not assert even the most common objection to a substitution of one referee for another; that is, that the substituted referee has a bias or prejudice as to one of the parties which may entitle said party to a recusal of the referee. See Biagini.


. Claimant was notified of the first reassignment and raised no objection; therefore, it is apparent that he had no objection to a substitute referee per se. Rather, Claimant specifically objects to the substitution of Referee Hamer for Referee Stander because of the former's lack of experience. On these grounds, I do not believe that Claimant can claim, much less prove, that his case has been prejudiced; indeed, I believe that the only valid basis for a party to object to having a particular individual assigned to act as referee in a case would be on grounds of that referee's personal bias or prejudice.